                   Case 19-11743-KG           Doc 469       Filed 12/03/19        Page 1 of 13



                                IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
Pancakes & Pies, LLC, et al., 1           )                            Case No. 19-11743 (KG)
                                          )
                                          )                            (Jointly Administered)
             Debtors.                     )
                                          )                            Obj. Deadline: Dec. 12, 2019 at 4:00 p.m. (ET)
                                          )                            Hearing Date: Dec. 19, 2019 at 2:00 p.m. (ET)
_________________________________________ )


         MOTION OF DEBTORS FOR ENTRY OF AN ORDER EXTENDING THE
          EXCLUSIVITY PERIODS TO FILE AND SOLICIT ACCEPTANCES
           OF A CHAPTER 11 PLAN AND GRANTING RELATED RELIEF

                   The above-captioned debtors (collectively, the “Debtors”) in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”) hereby file this motion (the “Motion”) for entry of an

order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”), under

section 1121(d) of title 11 of the United States Code (the “Bankruptcy Code”), extending the

Debtors’ exclusive periods to file a chapter 11 plan and to solicit acceptances of such plan each by

approximately ninety (90) days to March 2, 2020, and April 30, 2020, respectively. In support of

this Motion, the Debtors respectfully represent as follows:

                                               JURISDICTION

                   1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. This is a core proceeding within the meaning


1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Pancakes &
Pies, LLC (2435); Pancakes & Pies Holding, LLC (3381); Pancakes & Pies Shop, LLC (1620); Pie Wholesalers, LLC
(2420); Pancakes & Pies Promotions, LLC (7308); Idaho Pies, Inc. (2015); Pie and Beverage, Inc. (5887); Pasta &
Pie, LLC (9288); Pancakes & Pies Real Estate Holding LLC (8553); and Pies & Pancakes Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.



RLF1 22411945v.1
                   Case 19-11743-KG           Doc 469         Filed 12/03/19       Page 2 of 13



of 28 .U.S.C. § 157(b)(2), and pursuant to Local Rule 9013-1(f), the Debtors consent to the entry

of a final order by the Court in connection with this Motion to the extent that it is later determined

that the Court, absent consent of the parties, cannot enter a final order or judgment consistent with

Article III of the United States Constitution.

                   2.      Venue of the above-captioned cases and this Motion are proper in this

District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                BACKGROUND

                   3.      On August 5, 2019 (the “Petition Date”), the Debtors filed voluntary

petitions in this Court commencing the Chapter 11 Cases. The Debtors have continued in

possession of their property and have continued to operate and manage their businesses as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                   4.      No request has been made for the appointment of a trustee or examiner in

these Chapter 11 Cases. On August, 14, 2019, the Office of the United States Trustee for the

District of Delaware (the “U.S. Trustee”) appointed the Official Committee of Unsecured

Creditors (the “Committee”) in these Chapter 11 Cases.

                   5.      Additional information regarding the Debtors’ businesses and affairs,

capital structure and prepetition indebtedness and the events leading up to the Petition Date can be

found in the Declaration of Jeffrey D. Warne in Support of Debtors’ Chapter 11 Petitions and

First Day Motions (the “First Day Declaration”),2 filed on the Petition Date and incorporated

herein by reference.




2
  Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the First
Day Declaration.


                                                          2
RLF1 22411945v.1
                   Case 19-11743-KG          Doc 469         Filed 12/03/19       Page 3 of 13



                   6.     On September 18, 2019, the Court entered orders approving the sale of the

Debtors’ (a) Ohio Business Assets to Fairfield Gourmet Food Corp. (the “Fairfield Sale”) [Docket

No. 303] (the “Fairfield Sale Order”), (b) MC Business Assets and the California Business Assets

to Marie Callenders, Inc. (the “MC Sale”) [Docket No. 304] (the “MC Sale Order”), and (c)

Perkins Business Assets to Huddle House, Inc. (the “Huddle House Sale”, and together with the

Fairfield Sale and the MC Sale, the “Sale Transactions”) [Docket No. 306] (the “Huddle House

Sale Order”).

                   7.     The Sale Transactions closed on October 22, 2019 (the “Closing Date”).

See Notice of (I) Closing of Sales of Substantially All of the Debtors’ Assets; and (II) Assumption

and Assignment of Certain Executory Contracts and Unexpired Leases and Cure Costs [D.I. 379],

dated October 24, 2019.

                   8.     On November 7, 2019, the Debtors filed the solicitation version of the

Debtors’ Combined Disclosure Statement and Chapter 11 Plan of Liquidation (as amended,

modified, or supplemented from time to time, the “Combined Disclosure Statement and Plan”)

[Docket No. 418].3

                   9.     On November 7, 2019, the Court entered the Order (A) Conditionally

Approving the Combined Disclosure Statement and Plan for Solicitation Purposes Only, (B)

Establishing Procedures for Solicitation and Tabulation of Votes to Accept or Reject Combined

Disclosure Statement and Plan, (C) Approving the Form of Ballot and Solicitation Materials, (D)

Establishing Voting Record Date, (E) Fixing the Date, Time and Place for the Confirmation

Hearing and the Deadline for Filing Objections Thereto, (F) Approving Related Notice




3
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to them in the
First Day Declaration or the Combined Disclosure Statement and Plan, as applicable.


                                                         3
RLF1 22411945v.1
                   Case 19-11743-KG            Doc 469         Filed 12/03/19        Page 4 of 13



Procedures and (G) Establishing Administrative Claims Deadline [Docket No. 416]

(the “Disclosure Statement Order”).                  Pursuant to the Disclosure Statement Order, the

Bankruptcy Court, among other things, approved the Disclosure Statement and established certain

solicitation and voting procedures.             In addition, a hearing to consider confirmation of the

Combined       Disclosure       Statement      and     Plan     is   scheduled      for    December       19,    2019

(the “Confirmation Hearing”).

                   10.     As of the date hereof, the Combined Disclosure Statement and Plan has not

yet been confirmed. Accordingly, the Debtors file this Motion in order to provide sufficient time

to obtain confirmation and, ultimately, consummation of the Combined Disclosure Statement and

Plan without distraction from competing plans of reorganization that may be filed by third parties.

                                            RELIEF REQUESTED

                   11.     By this Motion, the Debtors seek entry of the Proposed Order, substantially

in the form attached hereto as Exhibit A, extending the periods within which only the Debtors

may file a chapter 11 plan, and solicit acceptances thereof, pursuant to section 1121(d)(1) of the

Bankruptcy Code. Unless extended, the Debtors’ exclusive period to file a chapter 11 plan (the

“Filing Exclusivity Period”) and exclusive period to solicit votes for a chapter 11 plan (the

“Soliciting Exclusivity Period”, and together with the Filing Exclusivity Period, the “Exclusivity

Periods”) will expire on December 3, 2019, and January 31, 2020, respectively.4 The Debtors

seek to extend the Filing Exclusivity Period and Soliciting Exclusivity Period by approximately

90 days each, through and including March 2, 2020, and April 30, 2020, respectively, without




4
 Pursuant to Local Rule 9006-2, the filing of this Motion prior to the expiration of the current Exclusive Periods shall
automatically extend the Exclusive Periods until such time as the Court rules on this Motion. See Del. Bankr. L.R.
9006-2.


                                                           4
RLF1 22411945v.1
                   Case 19-11743-KG      Doc 469       Filed 12/03/19    Page 5 of 13



prejudice to the Debtors’ right to seek further extensions of the Exclusivity Periods, as may be

appropriate under the circumstances.

                                        BASIS FOR RELIEF

                   12.   Section 1121(b) of the Bankruptcy Code provides for an initial Exclusive

Filing Period of 120 days after the commencement of a chapter 11 case during which a debtor has

the exclusive right to file a plan. Section 1121(c)(3) of the Bankruptcy Code provides that if a

debtor files a plan within the Exclusive Filing Period, it has an initial Exclusive Solicitation Period

of 180 days after the commencement of the chapter 11 case to obtain acceptance of such plan.

Section 1121(d) of the Bankruptcy Code permits the Bankruptcy Court to extend the Exclusive

Periods for “cause” and, for the reasons set forth herein, the Debtors believe that “cause” exists.

A.       Factors Considered by Courts in Determining Whether to Extend Exclusivity
         Periods for “Cause”

                   13.   The Exclusive Periods are intended to afford a debtor the opportunity to

propose a plan and to solicit acceptances of the plan without the deterioration of, and the disruption

to, the debtor’s business operations that might be caused by the filing of competing plans by third

parties. Section 1121(d) of the Bankruptcy Code allows the Bankruptcy Court to extend the

Exclusive Periods “for cause.” Specifically, section 1121(d) of the Bankruptcy Code provides:

                   (1)   Subject to paragraph (2), on request of a party in interest
                         made within the respective periods specified in
                         subsections (b) and (c) of this section and after notice and a
                         hearing, the court may for cause reduce or increase the 120-
                         day period or the 180-day period referred to in this section.

                   (2)   (A)     The 120-day period specified in paragraph (1) may
                         not be extended beyond a date that is 18 months after the
                         date of the order for relief under this chapter.

                         (B)     The 180-day period specified in paragraph (1) may
                         not be extended beyond a date that is 20 months after the
                         date of the order for relief under this chapter.


                                                   5
RLF1 22411945v.1
                   Case 19-11743-KG          Doc 469        Filed 12/03/19       Page 6 of 13



11 U.S.C. § 1121(d).

                   14.    It is well established that the decision to extend the Exclusive Periods is left

to the sound discretion of the Bankruptcy Court and should be based upon the facts and

circumstances of the particular case.5 See First Am. Bank of N.Y. v. Southwest Gloves and Safety

Equip., Inc., 64 B.R. 963, 965 (D. Del. 1986); In re Reetz, 61 B.R. 412, 414 (Bankr. W.D. Wis.

1986). Although the Bankruptcy Code does not define “cause” for purposes of extensions to

Exclusive Periods, courts have looked to the legislative history of section 1121(d) of the

Bankruptcy Code for guidance. See In re Gibson & Cushman Dredging Corp., 101 B.R. 405, 409

(E.D.N.Y. 1989); In re Amko Plastics, Inc., 197 B.R. 74, 77 (Bankr. S.D. Ohio 1996). Indeed,

courts have found that Congress did not intend the 120- and 180-day periods to be a hard and fast

rule. See Amko Plastics, 197 B.R. at 77 (noting that Congress intended courts to have flexibility

in dealing with extensions of exclusivity); Gaines v. Perkins (In re Perkins), 71 B.R. 294, 297

(W.D. Tenn. 1987) (“The hallmark of . . . [Section 1121(d)] is flexibility.”). Rather, Congress

intended the Exclusive Periods to be of an adequate length, given the circumstances, for a debtor

to formulate, negotiate, and draft a viable plan of reorganization, which by definition means one

supported by some or all of a debtor’s key constituents, without the disruption to its business that

would occur with the filing of competing plans. See Geriatrics Nursing Home v. First Fidelity

Bank, N.A., 187 B.R. 128, 133 (D.N.J. 1995) (“The opportunity to negotiate its plan unimpaired

by competition, the court held, is meant to allow the debtor time to satisfy all creditors and win

support for its restructuring scheme and thus ensure its survival as a business.”).



5
  Although the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (“BAPCPA”) amended section
1121(d) of the Bankruptcy Code by prohibiting extensions of the Exclusive Filing Period and Exclusive Solicitation
Period beyond eighteen (18) and twenty (20) months of the petition date, respectively, there was no revision to the
standards for obtaining interim extensions. Accordingly, pre-BAPCPA case law continues to apply and must be
examined in the context of these Chapter 11 Cases.


                                                        6
RLF1 22411945v.1
                   Case 19-11743-KG     Doc 469       Filed 12/03/19    Page 7 of 13



                   15.   Courts have relied on each of the following factors, among others, in

determining whether cause exists to extend the Exclusive Periods: (i) the size and complexity of

the case; (ii) the necessity of sufficient time to negotiate and prepare adequate information; (iii)

the existence of good faith progress toward reorganization; (iv) whether the debtor is paying its

debts as they come due; (v) whether the debtor has demonstrated reasonable prospects for filing a

viable plan; (vi) whether the debtor has made progress in negotiating with creditors; (vii) the length

of time the case has been pending; (viii) whether the debtor is seeking the extension to pressure

creditors; and (ix) whether unresolved contingencies exist. See, e.g., Cont’l Casualty Co. v. Burns

& Roe Enters., Inc., 2005 U.S. Dist. LEXIS 26247, at *11-12 (D.N.J. 2005); In re Gibson, 101

B.R. at 409-10 (E.D.N.Y. 1989); In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 184 (Bankr.

D.N.J. 2002); In re Express One Int’l Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996); In re Grand

Traverse Dev. Co. Ltd. P’ship, 147 B.R. 418, 420 (Bankr. W.D. Mich. 1992); In re Sw. Oil Co. of

Jourdanton, Inc., 84 B.R. 448, 451-54 (Bankr. W.D. Tex. 1987). The application of these factors

to the facts and circumstances of these Chapter 11 Cases demonstrates that the requested

extensions are both appropriate and necessary.

B.       Cause Exists for an Extension of the Exclusive Periods

                   16.   As described in the First Day Declaration, prior to the Petition Date, the

Debtors diligently evaluated, in consultation with their advisors, their options to address the

Debtors’ looming liquidity issues. Given the lack of alternatives and the Debtors’ defaults under

the Prepetition Credit Facility, the Debtors focused their efforts on developing and implementing

plans for long term operational and financial restructuring and a potential sale of the Debtors’

assets. In the time after the Petition Date, the Debtors and their advisors focused their time and

effort on consummating the Sale Transactions. Since the Closing Date, the Debtors filed the



                                                  7
RLF1 22411945v.1
                   Case 19-11743-KG     Doc 469       Filed 12/03/19    Page 8 of 13



Combined Disclosure Statement and Plan. The Debtors believe that it is in the best interest of their

estates and all parties in interest for the Debtors to pursue confirmation of the Combined Disclosure

Statement and Plan. Accordingly, the Debtors believe cause exists to grant the extension of the

Exclusive Periods to ensure a successful emergence from bankruptcy without the distraction of

competing, third-party chapter 11 plans.

                   17.   Additionally, the Debtors believe that cause exists to extend the Exclusive

Periods for the following reasons:

         a.        The Size, Complexity, and Duration of these Chapter 11 Cases

                   18.   These Chapter 11 Cases are large in size and complex in nature. As

described in more detail in the First Day Declaration, the Debtors were leading operators and

franchisors of family-dining and casual-dining restaurants, under two (2) highly-recognized

brands: (i) their full-service family dining restaurants under the name “Perkins Restaurant and

Bakery” and (ii) their mid-priced, full-service casual-dining restaurants, specializing in the sale of

pies and other bakery items, under the name “Marie Callender’s Restaurant and Bakery”. As of

the Petition Date, the Prepetition Lenders were owed on account of the Prepetition Facility

approximately (i) $14,541,010.00 in revolving loan principal obligations, including

reimbursement obligations in the amount of approximately $8,541,010.00 in respect of face

amount of outstanding letters of credit; (ii) $94,001,172.55 in term loan principal obligations, (iii)

$6,304,256.59 in accrued and unpaid interest, (iv) $160,677.75 in respect of accrued and unpaid

letters of credit fees and (v) $91,821.22 in respect of accrued and unpaid commitment fees. The

Debtors’ total net revenue from the year ended December 31, 2018 was approximately $335

million. Moreover, the Debtors filed these Chapter 11 Cases less than four (4) months ago, and

this is the Debtors’ first request for an extension of the Exclusive Periods.



                                                  8
RLF1 22411945v.1
                   Case 19-11743-KG     Doc 469       Filed 12/03/19    Page 9 of 13



                   19.   Accordingly, the size, complexity, and length of the Chapter 11 Cases

weighs in favor of granting an extension of the Exclusive Periods.

         b.        The Necessity of Sufficient Time to Negotiate and Prepare Adequate
                   Information

                   20.   Given the progress that the Debtors have made in these Chapter 11 Cases

and the ongoing negotiations and pending confirmation process, the Debtors believe that it is

reasonable to request extensions of the Exclusive Periods. Granting the requested extensions will

give the Debtors a full and fair opportunity to confirm a plan without the distraction, cost and delay

of a competing plan process. See In re Energy Conversion Devices, Inc., 474 B.R. 503, 507

(Bankr. E.D. Mich. 2012) (“In enacting 11 U.S.C. § 1121, Congress intended to allow the debtor

a reasonable time to obtain confirmation of a plan without the threat of a competing plan. It was

intended that . . . a debtor should be given the unqualified opportunity to negotiate a settlement

and propose a plan of reorganization without interference from creditors and other interests.”)

(citation and internal quotation marks omitted). Accordingly, the Debtors submit that this factor

supports the relief requested.

         c.        Good-Faith Progress Made in these Chapter 11 Cases

                   21.   The Debtors have made significant and material progress in these Chapter

11 Cases, all of which has culminated in the filing and prosecution of the Combined Disclosure

Statement and Plan. The Debtors have worked diligently on a number of critical matters since the

Petition Date in addition to the typical day-to-day obligations that debtors in possession face.

Specifically, since the Petition Date, the Debtors have addressed several complex and/or contested

issues, including but not limited to the following.

                   i.    Obtaining First Day Relief. The Debtors stabilized their business
                         operations through various operational first day motions and orders. This
                         allowed them to, among other things, pay certain critical vendors and
                         shippers, and continue using their cash management system.

                                                  9
RLF1 22411945v.1
                   Case 19-11743-KG       Doc 469      Filed 12/03/19     Page 10 of 13



                    ii.    Obtaining Debtor-in-Possession Financing. The Debtors negotiated
                           extensively with the Prepetition Lenders regarding entry into the DIP
                           Facility, and the Court entered interim and final orders approving the DIP
                           Facility.

                    iii.   Filing, and Responding to Inquiries Regarding Schedules of Assets and
                           Liabilities and Statements of Financial Affairs. The Debtors filed their
                           schedules and statements after compiling information from books, records,
                           and documents relating to claims, assets, and contracts of each Debtor and
                           responded to inquiries regarding such schedules and statements, as
                           appropriate.

                    iv.    Consummating a Sale of Substantially All of the Debtors’ Assets. On
                           October 22, 2019, the Debtors closed the Sale Transactions and effectively
                           ceased all operations.

                    v.     Obtaining Entry of the Disclosure Statement Order and Solicitation of
                           the Plan. On November 7, 2019, the Debtors obtained entry of the
                           Disclosure Statement Order and, subsequently thereto, solicited votes to
                           accept the Combined Disclosure Statement and Plan.

                    22.    The Debtors continue to make good faith progress towards confirmation of

the Combined Disclosure Statement and Plan. These good faith efforts and progress support an

extension of the Exclusive Periods.

                    23.    In addition, the Debtors have made significant efforts to resolve open issues

regarding numerous matters in these Chapter 11 Cases with the U.S. Trustee, their creditor

constituencies, and certain third parties.         From in-person meetings to frequent telephone

conferences, the Debtors and their advisors have maintained regular contact with such parties on

material matters. Further, by filing revised versions of the Combined Disclosure Statement and

Plan, the Debtors have attempted to address and resolve certain issues relating to certain

outstanding comments from various parties. The Debtors’ efforts to promote consensus further

support the extension of the Exclusive Periods. See, e.g., In re MSR Resort Golf Course LLC, No.

11-10372 (SHL) (Bankr. S.D.N.Y.), Hr’g Tr. Nov. 3, 2011, 377:2-8 (granting debtors’ second

exclusivity extension based, in part, on compromises reached between the debtors and their


                                                    10
RLF1 22411945v.1
                   Case 19-11743-KG      Doc 469      Filed 12/03/19     Page 11 of 13



stakeholders and concluding that the debtors’ “good-faith progress is also evidenced by these

settlements, which evidence . . . progress in trying to reach some consensus on the end game

strategy in these cases, and the timing for such a strategy”); In re Tribune Co., No. 08-13141 (KJC)

(Bankr. D. Del.), Hr’g Tr. Dec. 7, 2009, 70:2-4 (extending exclusivity period based, in part, on the

fact that “there are ongoing discussions, which may or may not result in a global resolution”).

                    24.   Consistent with their fiduciary duties, the Debtors will use the extended

Exclusive Periods to confirm the Combined Disclosure Statement and Plan, or, if necessary, to

continue to negotiate with all interested parties to reach an alternative resolution of these Chapter

11 Cases. The Debtors’ substantial progress in negotiating with their creditors and administering

their cases supports the extension of the Exclusive Periods.

         d.         The Debtors are Paying Their Debts as They Come Due

                    25.   Extension of the Exclusive Periods will not prejudice the legitimate interests

of postpetition creditors because the Debtors continue to make timely payments on their

undisputed postpetition obligations. As such, this factor weighs in favor of allowing the Debtors

to extend the Exclusive Periods.

         e.         The Debtors Are Not Seeking an Extension to Pressure Creditors

                    26.   Granting the requested extensions of the Exclusive Periods will not pressure

the Debtors’ creditor constituencies or grant the Debtors any unfair bargaining leverage. The

Debtors have no ulterior motive in seeking an extension of the Exclusive Periods. The Debtors

have been in regular communication with creditors on numerous issues facing their estates,

including the terms of any Combined Disclosure Statement and Plan, and have worked diligently

in the prepetition and postpetition periods to maximize the value of their estates. The Debtors are

not seeking an extension to pressure their creditors to take any action, but only to ensure that the

Debtors can confirm a chapter 11 plan free from distraction.

                                                   11
RLF1 22411945v.1
                   Case 19-11743-KG      Doc 469      Filed 12/03/19     Page 12 of 13



         f.         Termination of the Debtors’ Exclusive Periods Would Adversely Impact the
                    Chapter 11 Cases

                    27.   Termination of the Exclusive Periods would adversely impact the Debtors’

efforts to preserve and maximize the value of their estates and the progress of the Chapter 11

Cases. Such termination may disincentivize creditors from negotiating with the Debtors, and

would certainly undermine the Debtors’ efforts to successfully confirm a chapter 11 plan.

Moreover, the proposal and solicitation of any competing plan could greatly complicate and

increase the cost of administering the Chapter 11 Cases.

                    28.   Based upon the foregoing, the Debtors respectfully submit that cause exists

in these Chapter 11 Cases to extend the Exclusive Periods as requested herein.

                                               NOTICE

                    29.   The Debtors will serve notice of this Motion upon: (i) the U.S. Trustee; (ii)

counsel to the Committee; (iii) counsel to the lenders under the Debtors’ postpetition debtor-in-

possession financing; and (iv) all parties entitled to notice pursuant to Bankruptcy Rule 2002. In

light of the nature of the relief requested, the Debtors submit that no other or further notice is

necessary.

                                        NO PRIOR REQUEST

                    30.   No prior request for the relief sought herein has been made to this Court or

any other court.




                                                   12
RLF1 22411945v.1
                   Case 19-11743-KG   Doc 469       Filed 12/03/19    Page 13 of 13



         WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order,

substantially in the form attached hereto as Exhibit A, and grant such other and further relief the

Court deems just and proper.


Dated: December 3, 2019
       Wilmington, Delaware

                                           /s/ Sarah E. Silveira
                                           RICHARDS, LAYTON & FINGER, P.A.
                                           Daniel J. DeFranceschi (No. 2732)
                                           Michael J. Merchant (No. 3854)
                                           Zachary I. Shapiro (No. 5103)
                                           Brett M. Haywood (No. 6166)
                                           Megan E. Kenney (No. 6426)
                                           Sarah E. Silveira (No. 6580)
                                           One Rodney Square
                                           920 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701

                                           -and-

                                           AKIN GUMP STRAUSS HAUER & FELD LLP
                                           Scott L. Alberino (admitted pro hac vice)
                                           Joanna Newdeck (admitted pro hac vice)
                                           2001 K Street, N.W.
                                           Washington, D.C. 20006
                                           Telephone: (202) 887-4000
                                           Facsimile: (202) 887-4288

                                           -and-

                                           AKIN GUMP STRAUSS HAUER & FELD LLP
                                           Gary A. Ritacco (admitted pro hac vice)
                                           One Bryant Park
                                           New York, New York 10036
                                           Telephone: (212) 872-1000
                                           Facsimile: (212) 872-1002

                                           Counsel to the Debtors and
                                           Debtors in Possession



                                                   13
RLF1 22411945v.1
